Exhibit 10.O

SEVENTH AMENDMENT TO

THE FINOVA GROUP INC. PENSION PLAN

WHEREAS, The FINOVA Group Inc. Pension Plan (hereinafter called the “Plan”)
became effective as of March 18, 1992, as the GFC Financial Corporation
Retirement Income Plan; and

WHEREAS, the Plan was amended and restated generally effective January 1, 1995,
and was renamed The FINOVA Group Inc. Pension Plan as of February 1, 1995; and

WHEREAS, under Article X of the Plan, The FINOVA Group Inc. (formerly known as
GFC Financial Corporation) (hereinafter called the “Employer”) has reserved the
right to amend or terminate the Plan in whole or in part at any time and from
time to time, subject to certain restrictions set forth in the Plan;

NOW THEREFORE, by resolution of the Board of Directors, the Employer has
terminated the Plan as of December 31, 2004, and deems it advisable to amend the
Plan to reflect its termination.

In order to add Section 3.3(f) to Article 3, to delete Section 6.4(e) and add a
new 6.5(c) changing former 6.5(c)-(e) to 6.5(d)-(f) to Article VI, and to add
10.2(b) to Article X of the existing plan, pages 3.3-3.8 of Article III, pages
6.8-6.21 of Article VI, and Article X in its entirety are removed and replaced
by the attached replacement pages, which are incorporated herein by this
reference.



--------------------------------------------------------------------------------

The terms used in this Seventh Amendment, which are defined in the Plan, shall
have the same meaning given to such terms in the Plan.

Except as modified by this Seventh Amendment, the Plan and all amendments
thereto shall be read, taken and construed as one and the same document.

DATED this 7th day of December, 2005.

THE FINOVA GROUP INC.

 

/s/ Philip A. Donnelly

By:    Philip A. Donnelly

Title: SVP General Counsel & Secretary

THE FINOVA GROUP INC. PENSION COMMITTEE

 

/s/ Richard A. Ross

By:    Richard A. Ross

Title: SVP Chief Financial Officer & Treasurer

 

-2-